COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 RUBEN RAY CONTRERAS,                          §              No. 08-18-00116-CR

                      Appellant,               §                 Appeal from the

 v.                                            §               243rd District Court

 THE STATE OF TEXAS,                           §            of El Paso County, Texas

                      State.                   §              (TC# 20180D00522)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until March 29, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Gandara, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before March 29, 2019.

       IT IS SO ORDERED this 27th day of February, 2019.

                                            PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.